  
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4073 
 
AN ACT 
To authorize the Secretary of Agriculture to accept the quitclaim, disclaimer, and relinquishment of a railroad right of way within and adjacent to Pike National Forest in El Paso County, Colorado, originally granted to the Mt. Manitou Park and Incline Railway Company pursuant to the Act of March 3, 1875. 
 
 
1.Acceptance of relinquishment of railroad right of way by Manitou and Pikes Peak Railway Company, Colorado, over National Forest System land 
(a)Authority To acceptNotwithstanding the Act of March 8, 1922 (43 U.S.C. 912), the Secretary of Agriculture may accept the quitclaim, disclaimer, and relinquishment by the Manitou and Pikes Peak Railway Company, successor in interest to the Mt. Manitou Park and Incline Railway Company, of a right of way, more fully described in subsection (b), within and adjacent to Pike National Forest that was originally granted by the Secretary to the Mt. Manitou Park and Incline Railway Company pursuant to the authority provided by the Act of March 3, 1875 (Chapter 152; 18 Stat. 482) for the construction of a railroad and station in El Paso County, Colorado. 
(b)Right of way describedThe railroad right of way referred to in subsection (a) is located in the S½ of section 6, Township 14 South, Range 67 West, and N½SE ¼ of section 1, Township 14 South, Range 68 West, Sixth Principal Meridian, Colorado, and is depicted in a tracing filed in the United States Land Office at Pueblo, Colorado, file 019416, on December 24, 1914. 
(c)Limited ApplicabilityNothing in this section shall be construed to affect the right, title, and interest of the Manitou and Pikes Peak Railway Company in land held in fee title by the Manitou and Pikes Peak Railway Company. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
